DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2020 and 7/5/2018 are being considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Nakao (JP2001353111A).
Regarding claim 1 Nakao discloses a vacuum cleaner comprising: 
a cleaner body comprising a suction motor (Item 1) to generate suction; 
a suction part (Paragraph [0016]) to communicate with the cleaner body to suction air and dust particles; 
at least one battery (Item 2) disposed on the cleaner body or the suction part to supply power to the suction motor; and 
a controller (Item 4) to control an operation of the suction motor, wherein the controller controls an output of the suction motor according to an output voltage of the at least one battery (Paragraph [0006]).
Regarding claim 2 Nakao discloses the vacuum cleaner according to claim 1, wherein the controller controls the output of the suction motor so that the output of the suction motor is uniformly maintained for a predetermined time even though the output voltage of the at least one battery is reduced (Paragraph [007]).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Lucas (US2008/0284363).
Regarding claim 16, Lucas discloses a vacuum cleaner comprising: 
a cleaner body (Item 10); 
a suction part (item 50) to communicate with the cleaner body to suction air and dust particles; 
a first battery (Item 1002) disposed on the cleaner body or the suction part, the first battery having a first maximum charging voltage; 
a second battery (Item 1004) disposed on the cleaner body or the suction part, the second battery having a second maximum charging voltage that is less than the first maximum charging voltage (Paragraph [0082]); 
a first driving part (Item 50) to receive power from the first battery; and 
a second driving part (Item 706) to receive power from the second battery.
Regarding claim 17, Lucas discloses vacuum cleaner according to claim 16, wherein the second driving part is switched from an off state to an on state, or from the on state to the off state, while the first driving part operates (Item 706 is a switch for controlling the “boost”).
Regarding claim 18, Lucas discloses the vacuum cleaner according to claim 16, wherein the first driving part comprises a suction motor to generate suction (Item 50 is a suction motor).
Regarding claim 19, Lucas discloses the vacuum cleaner according to claim 16, further comprising: a charger (Item 2100) separably connected to the cleaner body or the suction part 
Vacuum is made of different components which are all separable, if applicant wants a particular type of separation, change the claim to include the connection type.
Regarding claim 20, Lucas discloses the vacuum cleaner according to claim 19, wherein the booster comprises a boost converter (Item 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (JP2001353111A) in view of Hawker (US 20100045215).
Regarding claim 3 Nakao discloses the vacuum cleaner according to claim 2.  Nakao fails to explicitly disclose, wherein the controller controls the output of the suction motor so that the suction motor operates at a first reference output when the output voltage of the at least one battery is above a first reference voltage.  To one of ordinary skill in the art, the level of inherency could be argued here since a battery typically needs to be at a higher voltage in order to drive a motor.  Since this is all dealt in pulse width, this inherent argument may possibly not be true all the time. 
Hawker teaches wherein the controller controls the output of the suction motor so that the suction motor operates at a first reference output when the output voltage (Paragraph [0022]) of the at least one battery is above a first reference voltage (Paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
Regarding claim 4 Nakao in view of Hawker discloses the vacuum cleaner according to claim 3, wherein the controller comprises: a voltage detection part to detect the output voltage of the at least one battery; and a current adjustment part to adjust an input current of the suction motor so that the suction motor operates at a first reference output when the output voltage of the at least one battery is above a first reference current (Nakao Paragraph [0007], describes how the duty/current is changed based on the battery’s available voltage.  There is no explicit structure disclosed for the voltage detection part of the current adjustment part, so the voltage detection part and the current adjustment part are to be considered part of the controller).
Nakao fails to explicitly disclose the suction motor operates at a first reference output when the output voltage of the at least one battery is above a first reference voltage.  	Hawker further teaches the suction motor operates at a first reference output when the output voltage of the at least one battery is above a first reference voltage (Paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to monitor the battery of Nakao through the battery voltage as taught by Hawker. Doing so would allow the controller to understand how much voltage would be within the battery.
Regarding claim 5 Nakao in view of Hawker discloses the vacuum cleaner according to claim 4, wherein the current adjustment part increases the input current of the suction motor in response to a reduction of the output voltage of the at least one battery (Nakao Paragraph [0013]).
Regarding claim 6 Nakao in view of Hawker discloses the vacuum cleaner according to claim 4, wherein, when the output voltage of the at least one battery is less than the first reference voltage before a first reference time has elapsed from an input current adjustment 
Regarding claim 7 Nakao in view of Hawker discloses the vacuum cleaner according to claim 4, wherein the controller stops the current adjustment through the current adjustment part when a first reference time has elapsed from an input current adjustment start time of the suction motor (Nakao, Paragraph [0013]).
Regarding claim 8 Nakao in view of Hawker discloses the vacuum cleaner according to claim 3, wherein the controller determines whether the output of the suction motor reaches a second reference output that is less than the first reference output when the output voltage of the at least one battery is less than the first reference capacity, and wherein the controller controls the output of the suction motor so that the output of the suction motor is maintained at the second reference output when the output of the suction motor reaches the second reference output (Nakao Paragraphs [0013] the current to the motor is changed based on the change in the battery).
Nakao fails to explicitly disclose the suction motor reaches a second reference output that is less than the first reference output when the output voltage of the at least one battery is less than the first reference voltage.  	Hawker further teaches the suction motor reaches a second reference output that is less than the first reference output when the output voltage of the at least one battery is less than the first reference voltage (Paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to monitor the battery of Nakao through the battery voltage as taught by Hawker. Doing so would allow the controller to understand how much voltage would be within the battery.
Regarding claim 9 Nakao in view of Hawker discloses the vacuum cleaner according to claim 8, wherein the controller comprises a current adjustment part to adjust an input current of 
Regarding claim 10 Nakao in view of Hawker discloses the vacuum cleaner according to claim 8, wherein, when the output voltage of the at least one battery reaches a limit voltage while the suction motor is maintained at the second reference output, the controller stops the operation of the suction motor (Nakao Paragraph [0013] steps 4-6 can be repeated and have the duty changed before the motor comes to a stop).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (JP2001353111A) in view of Lucas (US 2008/0284363).
Regarding claim 11 Nakao discloses the vacuum cleaner according to claim 1.  Nakao fails to explicitly disclose wherein the at least one battery comprises: a first battery having a first maximum charging voltage; and a second battery having a second maximum charging voltage, wherein the suction motor receives power from the first battery.
Lucas teaches a vacuum with the at least one battery comprises: a first battery (Items 1002) having a first maximum charging voltage; and a second battery (Item 1004) having a second maximum charging voltage, wherein the suction motor receives power from the first battery (Paragraph [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the battery pack of Nakao to include the second battery and boosting function as taught by Lucas.  The additional battery would allow a use to have a small amount of extra run time.  Further, it would allow the motor to run at a higher voltage causing the motor to create a larger suction force, in the instance that debris clogs up the vacuum.
Regarding claim 12 Nakao in view of Lucas discloses the vacuum cleaner according to claim 11, wherein the controller controls the output of the suction motor according to an output voltage of the first battery (Nakao Paragraph [0013] and Lucas Paragraph [0064]).
Regarding claim 13 Nakao in view of Lucas discloses the vacuum cleaner according to claim 11, further comprising a driving part (Lucas Item 706) connected to the second battery and switched from an off state to an on state, or from the on state to the off state, while the suction motor operates (Lucas Paragraph [0082).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (JP2001353111A) in view of Miyabayashi (JP2002078224)
Regarding claim 14, Nakao discloses the vacuum cleaner according to claim 1.  Nakao fails to explicitly disclose: a charger separably connected to the cleaner body or the suction part to charge the battery; and a booster that increases a voltage outputted from the charger to supply the increased voltage to the at least one battery.
Miyabayashi teaches a vacuum with a charger (Item 12) separably connected to the cleaner body or the suction part to charge the battery; and a booster that increases a voltage outputted from the charger to supply the increased voltage to the at least one battery (Paragraphs [0033-35]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the charger with the booster as taught by Miyabayashi to the vacuum of Nakao.  Doing so would allow for a shorter charging cycle.
Regarding claim 15, Nakao discloses the vacuum cleaner according to claim 1.  Nakao fails to explicitly disclose a power cord separably connected to the cleaner body or the suction part to supply power to the cleaner body or the suction part; and a charger disposed on the cleaner body or the suction part to charge the at least one battery.
Miyabayashi teaches a power cord (Item 15) separably connected to the cleaner body or the suction part to supply power to the cleaner body or the suction part; and a charger (Item 12) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723